FORM 10-Q SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition periodto Commission file number 1-11394 MEDTOX SCIENTIFIC, INC. (Exact name of registrant as specified in its charter) Delaware 95-3863205 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 402 West County Road D, St. Paul, Minnesota (Address of principal executive offices) (Zip Code) Registrant's telephone number including area code:(651) 636-7466 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ X ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [ X ]Non-accelerated filer [] Smaller reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [ X ] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class Outstanding at July 14, 2011 Common Stock, $0.15 par value per share MEDTOX SCIENTIFIC, INC. INDEX Page Part I Financial Information: Item 1: Financial Statements (Unaudited) Consolidated Statements of Income – Three and Six Months Ended June 30, 2011 and 2010 3 Consolidated Balance Sheets – June 30, 2011 and December 31, 2010 4 Consolidated Statements of Cash Flows – Six Months Ended June 30, 2011 and 2010 5 Notes to Consolidated Financial Statements 6 Item 2: Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3: Quantitative and Qualitative Disclosures About Market Risk 21 Item 4: Controls and Procedures 21 Part II Other Information 22 Item 1A: Risk Factors 22 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 6: Exhibits 22 Signatures 23 Exhibit Index 24 - 2 - PART IFINANCIAL INFORMATION Item 1:FINANCIAL STATEMENTS(UNAUDITED) MEDTOX SCIENTIFIC, INC. CONSOLIDATED STATEMENTS OF INCOME (In thousands, except share and per share data) (Unaudited) Three Months Ended Six Months Ended June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 REVENUES: Laboratory services: Drugs-of-abuse testing services $ Clinical & other laboratory services Clinical trial services Product sales COST OF REVENUES: Cost of services Cost of sales GROSS PROFIT OPERATING EXPENSES: Selling, general and administrative Research and development INCOME FROM OPERATIONS OTHER INCOME (EXPENSE): Interest expense ) - ) (1
